  Case 18-28216        Doc 49    Filed 05/01/19 Entered 05/01/19 12:28:49          Desc Main
                                   Document     Page 1 of 4


MURFF LAW OFFICES
Jesse P. Murff (12371)
Attorney for Debtor(s)
11075 South State Street, Suite 5B
Sandy, Utah 84070
Tel: 801-657-5040
Fax: 801-895-7016
jesse@murff-law.com


                     IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF UTAH



 IN RE:
                                                    Case No. 18-28216
 Adam M. and Kimberly L. Raymond
                                                    Chapter 13 Bankruptcy

                                                    Honorable Joel T. Marker
    Debtor(s)




                      DEBTORS’ MOTION TO VACATE DISMISSAL



       Comes now Adam and Kimberly Raymond, the Debtors, by and through counsel,

respectfully move the Court for an Order vacating the Order of Dismissal signed on April 29,

2019. In support thereof, the Debtors state the following:

           1. The Debtors filed the above captioned case on November 1, 2018.

           2. The Debtors Plan proposes $575.00 for 60 months, returning not less than

                $3,000.00 to non-priority, unsecured creditors.

           3. As of the date of dismissal, the Debtors were in month 6 of their Plan, and current

                on Plan payments.
Case 18-28216    Doc 49     Filed 05/01/19 Entered 05/01/19 12:28:49            Desc Main
                              Document     Page 2 of 4


      4. On April 16, 2019, the Court entered a docket entry pursuant to an Order

         continuing the Debtors’ Confirmation Hearing, stating: “IT IS FURTHER

         ORDERED that, if the following conditions are not satisfied within the time limits

         set forth below, confirmation of the Debtor's plan may be denied and the case may

         be dismissed without further notice or hearing: On or before April 23, 2019, the

         Debtors shall provide to the Trustee's Office a copy of 2018 property tax

         assessment. On or before April 23, 2019, the Debtors shall file with the Court and

         provide the Trustee with a copy of amended form 22c addressing the Trustee's

         objections; object to or treat claim no. 14 by John Christiansen. As of April 26,

         2019, the Debtors have not provided the 2018 property tax assessment, amended

         the Form 22c or addressed proof of claim 14.”

      5. On April 26, 2019, the Trustee filed a Declaration of Non-Compliance indicating

         that the above referenced items had not been addressed.

      6. The Court signed an Order dismissing the Debtors’ case on April 29, 2019.

      7. As soon as Counsel and the Debtors discovered the error, they have sought to take

         action, and the Debtors throughout the Case have diligently made plan payments

         and sought to cooperate with their Counsel’s office to resolve the Trustee’s

         continuing objection.

      8. In this case, the Debtors’ counsel’s office is in the process of training a new

         chapter 13 case manager, and the deadlines required by the Continuing Order

         were incorrectly entered into counsel’s practice management software. This

         human error contributed to the Debtors’ failure to address the aforementioned

         requirements.
Case 18-28216      Doc 49    Filed 05/01/19 Entered 05/01/19 12:28:49           Desc Main
                               Document     Page 3 of 4


      9. Accordingly, the Debtors’ counsel would not oppose an attorney fee reduction in

         this case, should the Court grant the Debtors’ Motion.

      10. Pursuant to Fed. R. Civ. P. 60(b) & Fed. R. Bankr. P. 9024 (Relief from Judgment

         or Order) There are six grounds on which the court may relieve a party from a

         final judgment, order, or proceeding:

             1. mistake, inadvertence, surprise, or excusable neglect;

             2. newly discovered evidence that, with reasonable diligence, could not have

                   been discovered in time to move for a new trial under Rule 59(b);

             3. fraud (whether previously called intrinsic or extrinsic),

             4. misrepresentation, or misconduct by an opposing party; the judgment is

                   void; the judgment has been satisfied, released or discharged;

             5. it is based on an earlier judgment that has been reversed or vacated; or

                   applying it prospectively is no longer equitable;

             6. or any other reason that justifies relief.

      11. The Debtors rely on 60(b)(1) and (6) to support their Motion.

      12. The failure to meet the Court’s deadlines pursuant to the Continuing Order stems

         from their Counsel’s office and not the Debtors lack of diligence in prosecuting

         their Chapter 13 case. Rule 60(b)(1) may be applied in this respect, in addition to

         (b)(6).

      13. In connection with this Motion, the Debtors’ counsel’s office have since

         addressed each of the required items under the Continuing Order, and the

         Debtors’ believe that the case will be ready for confirmation at the next available

         confirmation hearing, should the Court vacate the dismissal.
 Case 18-28216      Doc 49     Filed 05/01/19 Entered 05/01/19 12:28:49             Desc Main
                                 Document     Page 4 of 4


         14. It is in the best interest of creditors that the Debtors be afforded the opportunity

             to return any required amount in a chapter 13 and the Debtors remain ready,

             willing, and able to propose a feasible plan and make ongoing plan payments.

         WHEREFORE, the Debtors respectfully move the Court for an Order Vacating the

      Dismissal signed on April 29, 2019, and directing the Clerk of the Court to reschedule the

      Debtors’ continued confirmation hearing.



DATED this May 1, 2019



                                                                     /s/ Jesse P. Murff
                                                                    Jesse P. Murff
                                                                    Attorney for the Debtors
